DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 12/12/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 12 recite the limitation, “… classify the plurality of user profiles by the same user profile …”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 9 recite, “a communication interface configured to receive a user dictionary; and a processor configured to: calculate rankings of a plurality of keywords included in the user dictionary, generate a cloud user dictionary according to the rankings of the plurality of keywords, and train a natural language processing model”.
The limitations of “receive a user dictionary …. calculate rankings …., generate a cloud user dictionary …., train a natural language processing model …”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a communication interface … a processor  …”, nothing in the claim element precludes the step from practically being performed in the mind. For example, a person can observe what words are being used most frequently, rank the words according to the word usage frequency, and study them. The limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – “a communication interface” and “a processor”. The additional elements in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving a user dictionary …., calculating rankings …., generating a cloud user dictionary …., training a natural language model …) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a communication interface and a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.


Regarding the dependent claims, Claims 2 and 10 recite giving a high score to a keyword which is frequently detected; Claims 3 and 11 recite a specific ranking or a threshold for words to be included; Claims 4 and 12 recite user profiles, collecting dictionaries based on the user profile, and calculating the rankings; Claims 5 and 13 recite unrecognized words; Claims 6 and 14 recite a combination of two known words; Claims 7 and 15 recite a combination of a known word and an unknown word; and Claims 8 and 16 recite sending the trained model.
Even though the disclosed invention is described in the specification as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself. 
Accordingly, the limitations of the Claims, whether considered individually or as an ordered combination, are not sufficient to add significantly more to improve technological functionality. As such, Claims 1-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TSENG (US 2013/0211821 A1), and further in view of PARK (US 2003/0233235 A1).

REGARDING CLAIM 1, TSENG disclose an artificial intelligence server, comprising: 
a communication interface configured to receive a user dictionary (TSENG Par 12 – “Thus, given a specific text communication submitted by a specific user through a specific communication channel, the communication channel may indicate characteristics about the text such as the object used for the communication, the type of input device used by the user to submit the text (e.g., whether the input device is a mobile or non-mobile device, whether the input device has a full keyboard), the form or method of the communication, the language of the text, the locale, geography, or cultural background of the user, the recipient of the communication, and so on. In particular embodiments, words from texts submitted by various users through various communication channels 110 are collected, as illustrated in STEP 210. In some implementations, the input devices used by the users to submit texts may be online or offline. If an input device is online, the words may be collected from the text input as soon as the user submits them. If an input device is offline, the words may be collected subsequently (e.g., after the input device is connected to a network).”); and 
a processor configured to: 
calculate rankings of a plurality of keywords included in the user dictionary (TSENG Par 13 – “For each communication channel 110 from which texts are collected, the usage frequency of the individual words (i.e., how often a word is used in the texts) is analyzed along each dimension of each communication channel 110, as illustrated in STEP 220. For clarification purposes, each communication channel-dimension is referred to as a communication category.”; Par 19 – “In particular embodiments, customized dictionaries 130 may be created by blending the words from some or all of the communication categories, as illustrated in STEP 240. In some implementations, only the more frequently used words from each communication category are used to create the customized dictionaries. For example, the top n (e.g., n=25,000) most frequently used words from each communication category are blended.”), 
generate a cloud user dictionary according to the rankings of the plurality of keywords (TSENG Par 19 – “In particular embodiments, customized dictionaries 130 may be created by blending the words from some or all of the communication categories, as illustrated in STEP 240. In some implementations, only the more frequently used words from each communication category are used to create the customized dictionaries. For example, the top n (e.g., n=25,000) most frequently used words from each communication category are blended.”), and 
train a [natural language processing] model (TSENG Par 35 – “The data are thus often referred to as “training data”. With customized dictionaries, a machine-learned model may be trained to help improve the construction of the customized dictionaries for the individual users (e.g., which words to include in which customized dictionary for which user) as well as selecting specific words from a customized dictionary in aiding a specific user when inputting texts.”; Par 36 – “If this happens a few times, the machine-learned model may be trained to take the user's selections as feedback. Subsequently, when the user types the letters “co” again, the word “concert” may be suggested to the user as the first choice (e.g., instead of “color”)”).

TSENG does not explicitly teach the [square-bracketed] limitation. In other words, TSENG teaches training a machine-learned model with customized dictionaries, but does not explicitly teach the model is a NLP model.

PARK explicitly discloses the [square-bracketed] limitation. PARK discloses a method/system for recognizing words in natural languages comprising: 
generate a cloud user dictionary according to the rankings of the plurality of keywords (PARK Fig. 2 – “Statistic process 500 -> new word? 180 -> store information 190 -> new words 160”; Par 53 – “In the application mode, when the system gets an out-of-vocabulary word (540), the system calculates the entropy of probabilities of all character trigrams in the word (550).”; Par 56 – “In a preferred embodiment, if the entropy value is high (greater than a given threshold value), the invention concludes the word is a real word. In one embodiment, the threshold is set to 2.3, which was determined from the average entropy minus the minimum entropy of the training data (see, the description for FIG. 8 for the training data). If a word is decided as a real word, the system generates all the possible parts-of-speech from the end-guessing rule base ( 560).”; Par 36 – “If it fails, in a preferred embodiment, the system applies the statistic process (500). If the process (500) recognizes the word as a new word (180), it saves the word and its lexical information (190) into the new word database (160). The processing is repeated until there are no more words left in the document.”), and 
train a [natural language processing] model (PARK Par 17 – “An object of this invention is a system and method for recognizing possible real words and/or their parts of speech in a natural language text, which don't exist in a dictionary.”; Par 32 – “The words recognized as real words may be added to an existing dictionary of a computer system, so that the computer application can recognize the out-of-vocabulary words and process these words properly in the future. This invention can be integrated into many language processing systems such as a terminology extraction system, a machine translation system and a speech recognition system.”; Par 64 –“ FIG. 9 is an example output of words identified by the present invention as words in a natural language.”; Par 53 – “This model has two modes—a learning mode ( 510) and an application mode (550, 560). In the learning mode, the system learns the probability of character trigram statistics from the system dictionary (140) and saves the trigram statistics in a database (520).”; Par 33 – “The system saves the word and its parts-of-speech in a database (160) if it is a possible real word. The possible real word can be stored in a new word database (160), on the on-line dictionary (140), or in any other type of known storage location.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of TSENG to include training a natural language processing model, as taught by PARK.
One of ordinary skill would have been motivated to include training a natural language processing model, in order to resolve OOV issues in natural language processing.



REGARDING CLAIM 2, TSENG in view of PARK disclose the artificial intelligence server of claim 1, wherein the processor is configured to calculate the rankings of the plurality of keywords, by giving a high score to a keyword which is frequently detected in the user dictionary (TSENG Par 25 – “Within each communication category, as the words are sorted according to their respective usage frequencies, those words that are more popular among the users move up in rank while those words that are less frequently used move down in rank. By selecting the top n most frequently used words from each communication category for blending to create the customized dictionaries, the resulting dictionaries include those words frequently used by the users at any given time. … As another example, with mobile device users, new trendy words may appear and quickly gain popularity among the users. As a new word becomes more and more popular among the users, its usage frequency increases accordingly. The word may be included in the customized dictionaries as it becomes sufficiently popular among the users, even though it does not exist in traditional dictionaries.”).

REGARDING CLAIM 3, TSENG in view of PARK disclose the artificial intelligence server of claim 2, wherein the processor is configured to generate the cloud user dictionary including keywords having a specific ranking or higher among the plurality of keywords (TSENG Par 19 – “In particular embodiments, customized dictionaries 130 may be created by blending the words from some or all of the communication categories, as illustrated in STEP 240. In some implementations, only the more frequently used words from each communication category are used to create the customized dictionaries. For example, the top n (e.g., n=25,000) most frequently used words from each communication category are blended.”; Par 25 – “By selecting the top n most frequently used words from each communication category for blending to create the customized dictionaries, the resulting dictionaries include those words frequently used by the users at any given time.”).

REGARDING CLAIM 4, TSENG in view of PARK disclose the artificial intelligence server of claim 1, wherein the communication interface is configured to receive a plurality of user dictionaries included in a plurality of user profiles (TSENG Par 12 – “Thus, given a specific text communication submitted by a specific user through a specific communication channel, the communication channel may indicate characteristics about the text such as the object used for the communication, the type of input device used by the user to submit the text (e.g., whether the input device is a mobile or non-mobile device, whether the input device has a full keyboard), the form or method of the communication, the language of the text, the locale, geography, or cultural background of the user, the recipient of the communication, and so on. In particular embodiments, words from texts submitted by various users through various communication channels 110 are collected, as illustrated in STEP 210.”; Par 13 – “For clarification purposes, each communication channel-dimension is referred to as a communication category.”; Par 14 – “As an example, suppose that the word “iPhone” has been found in the texts submitted by the users. The usage frequency of the word “iPhone” may be determined for each communication category (i.e., each unique channel-dimension). For example, in terms of communication form, the word “iPhone” may be used more frequently in chats than in e-mails or more frequently in comments than in tweets. In terms of user's geography location, the word “iPhone” may be used more frequently by users located in California than by users located in Montana. In terms of input device, the words “iPhone” may be used more frequently by users using mobile telephones than by users using desktop computers. In terms of user's cultural background, the words “iPhone” may be used more frequently by younger users (e.g., ages 16 to 35) than by older users (e.g., ages 60 and older).”), and 
wherein the processor is configured to: 
classify the plurality of user profiles by the same user profile (TSENG Fig. 1 – “Category (Channel-dimension)”; Par 18 – “In some implementations, a frequency table 120 may be constructed, which may include any number of applicable communication categories (e.g., determined based on communication channels and dimensions). For each communication category, the usage frequencies of the words collected from the texts submitted by the users may be stored in frequency table 120.”; Par 20 – “Different customized dictionaries may be created for users from different countries and thus speaking different language, or for users in different age groups, or for users in different professions, and so on.”;  Par 27 – “Par 27 – “In addition, in particular embodiments, the words included in the customized dictionaries constructed for a specific user may be selected based in part on the information known about the user, such as the user's demographical information (e.g., age, gender, professions, education, location, hobbies and interests, etc.), the user's social connections (e.g., the names of the user's friends, families, colleagues, etc.), locations the user likes to visit (e.g., the names of the bars or restaurants the user prefers), the activities the user likes to do, etc.””), 
collect a plurality of user dictionaries included in the same user profile (TSENG Par 18 – “In particular embodiments, for each communication category, the words are sorted according to their respective usage frequencies in that communication category, as illustrated in STEP 230. In some implementations, a frequency table 120 may be constructed, which may include any number of applicable communication categories (e.g., determined based on communication channels and dimensions). For each communication category, the usage frequencies of the words collected from the texts submitted by the users may be stored in frequency table 120.”), and 
calculate the rankings of the plurality of keywords included in the plurality of collected user dictionaries (TSENG Par 9 – “The usage of these words are analyzed for different communication categories; and for each communication category, the words are sorted based on their respective usage frequencies in that communication category.”; Par 19 – “In particular embodiments, customized dictionaries 130 may be created by blending the words from some or all of the communication categories, as illustrated in STEP 240. In some implementations, only the more frequently used words from each communication category are used to create the customized dictionaries. For example, the top n (e.g., n=25,000) most frequently used words from each communication category are blended.”).

REGARDING CLAIM 5, TSENG in view of PARK disclose the artificial intelligence server of claim 1.
PARK further discloses, wherein the user dictionary includes the plurality of keywords which are words not recognized in the natural language processing model (PARK Par 35 – “FIG. 2 shows a flow chart of the overall dictionary augmentation process (100). When a document (120) is read in the system, e.g., using standard techniques, the system gets a word from the document and looks up the word (110) in the system dictionary (140). If the word exists in the dictionary (130), no further processing is needed. However, if the word does not exist in the dictionary, the system checks if the word consists only of letters (150). If the word contains one or more digits or special characters, the system ignores the words.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of TSENG to include unrecognized words, as taught by PARK.
One of ordinary skill would have been motivated to include unrecognized words, in order to resolve OOV issues in natural language processing.


REGARDING CLAIM 6, TSENG in view of PARK disclose the artificial intelligence server of claim 5, wherein the plurality of keywords includes a third word which is a combination of a first word and a second word recognized in the natural language processing model (PARK Fig. 6 – “good combination? 458”; Par 50 – “If the first element is known to the dictionary (455), it looks up the second element in the dictionary (456). If the second element also is found in the dictionary (457), the system examines if the combination of the two elements is valid (458). Possible combinations of words are Noun+Noun and Noun+Participle form of verbs. If the combination is valid, the out-of-vocabulary word is considered as a real word and has the second component's part-of-speech (459). Some examples of the compound words are airbreathing (noun, gerund), eyedrops (noun), photophobia (noun), and website (noun).”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of TSENG to include unrecognized compound words, as taught by PARK.
One of ordinary skill would have been motivated to include unrecognized compound words, in order to resolve OOV issues in natural language processing.


REGARDING CLAIM 8, TSENG in view of PARK disclose the artificial intelligence server of claim 1, wherein the communication interface is configured to transmit the natural language processing model trained via the cloud user dictionary (TSENG Par 49 – “If the user is performing actions using an electronic device, which needs a dictionary, and the user's customized dictionaries are not available on this electronic device (e.g., copies of the user's customized dictionaries have not been sent to and stored on this electronic device), the electronic device may send a request to the social-networking system, and optionally with some authentication information. Upon successfully authenticating the user or the device, the social-networking system may send copies of the user's customized dictionaries to the electronic device for storage and use by the user.”).

REGARDING CLAIM 9, TSENG in view of PARK disclose a method of operating an artificial intelligence server, the method comprising: 
performing the functions of Claim 1; thus, it is rejected under the same rationale.

REGARDING CLAIM 10, TSENG in view of PARK disclose the method of claim 9, wherein the calculating of the rankings of the plurality of keywords included in the user dictionary includes performing the functions of Claim 2; thus, it is rejected under the same rationale.

REGARDING CLAIM 11, TSENG in view of PARK disclose the method of claim 10, wherein the generating of the cloud user dictionary according to the rankings of the plurality of keywords includes performing the functions of Claim 3; thus, it is rejected under same rationale.

REGARDING CLAIM 12, TSENG in view of PARK disclose the method of claim 9, wherein the receiving of the user dictionary includes receiving a plurality of user dictionaries included in a plurality of user profiles, and wherein the calculating of the rankings of the plurality of keywords included in the user dictionary includes: performing the functions of Claim 4; thus, it is rejected under the same rationale.

Claim 13 is similar to the artificial intelligence server of Claim 5; thus, it is rejected under the same rationale.

Claim 14 is similar to the artificial intelligence server of Claim 6; thus, it is rejected under the same rationale.


Claim 16 is similar to the artificial intelligence server of Claim 8; thus, it is rejected under the same rationale.




Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over TSENG (US 2013/0211821 A1) in view of PARK (US 2003/0233235 A1), and further in view of MOTE (US 2016/0062979 A1).

REGARDING CLAIM 7, TSENG in view of PARK disclose the artificial intelligence server of claim 5.
TSENG in view of PARK does not explicitly teach a first word not being recognized.
MOTE discloses a method/system for storing unrecognized newly coined terms, wherein the plurality of keywords includes a third word which is a combination (MOTE Par 33 – “For example, the classifier engine 112 may determine that the cosine distance between the representation vector of “CompuVehicle” is not within the specific vector distance with any reference vectors in the vector space.”) of a first word which is not recognized in the natural language processing model (MOTE Par 33 – “However, the classifier engine 112 may determine that the cosine distance between the representation vector of the separated textual term “Compu” is within the specific vector distance with the reference vector of a known textual term “Computer,” and the classifier engine 112 may classify that the separated textual term “Compu” is related to the known textual term “Computer.” As another example, the classifier engine 112 may determine that the representation vector of the separated textual term “Vehicle” is numerically equal to the reference vector of a known textual term “Vehicle,” and the classifier engine 112 may classify that the separated textual term “Vehicle” is equivalent of the known textual term “Vehicle.””) and a second word recognized in the natural language processing model (MOTE Par 33 – “As another example, the classifier engine 112 may determine that the representation vector of the separated textual term “Vehicle” is numerically equal to the reference vector of a known textual term “Vehicle,” and the classifier engine 112 may classify that the separated textual term “Vehicle” is equivalent of the known textual term “Vehicle.””)”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of TSENG in view of PARK to include a combination of an unknown word and a known word, as taught by MOTE.
One of ordinary skill would have been motivated to include a combination of an unknown word and a known word, in order to provide a more comprehensive representation of textual terms.

Claim 15 is similar to the artificial intelligence server of Claim 7; thus, it is rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655